Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 2/7/2022. Claims 2-4, 7-12, and 14-18 are canceled.  Claims 19 and 20 are new.  Claims 1, 5, 13 and 19 are amended.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Paul D. Amrozowicz 3/7/2022. 

The CLAIMS have been amended as follows: 

1. (currently amended): A system for supplying compressed air to a main engine starter motor, comprising:
an auxiliary power unit (APU) including a compressor section and a turbine section, the compressor section including adjustable inlet guide vanes that are moveable to a plurality of inlet guide vane positions;

a surge control valve in fluid communication with the main engine start conduit, the surge control valve responsive to valve position commands to move between a fully- closed position and a plurality of open positions between the fully-closed and a fully- open position; and
an APU control unit in operable communication with the APU and the surge control valve and configured to control the APU, the adjustable inlet guide vanes, and the surge control valve, the APU control unit adapted to receive a adjustable inlet guide vanes and the surge control valve using first inlet guide vane control logic or second inlet guide vane control logic and first surge control valve control logic or second surge control valve control logic, respectively,
wherein:
when the first inlet guide vane control logic is used, the adjustable inlet guide vanes are positioned based on [[a]] the demand signal,
when the second inlet guide vane control logic is used, the adjustable inlet guide vanes are positioned based on a demand schedule,
the fully-closed position and [[a]] the fully- open position,
when the second surge control valve logic is used, the surge control valve can be commanded to the fully-closed position only when maximum flow to the main engine starter motor is commanded, and the surge control valve can be commanded to a valve position between the fully-open position and a minimum open position;
the minimum open position is variable and is between the fully-closed position and the fully-open position; and
the APU control unit is configured, in response to the 
5. (Currently Amended): The system of claim 1, wherein the APU control unit is adapted to receive a mode control signal and is configured, upon receipt of the mode control signal, to control the adjustable inlet guide vanes and surge control valve using the second inlet guide vane control logic and the second surge control valve control logic, respectively.
13. (currently amended): An aircraft engine system, comprising:
a main gas turbine engine;

an auxiliary power unit (APU) including a compressor section and a turbine section, the compressor section including adjustable inlet guide vanes that are moveable to a plurality of inlet guide vane positions;
a main engine start conduit coupled to the main engine starter motor and the APU, the main engine start conduit coupled to receive compressed air from the compressor section and supply the compressed air to the main engine starter motor;
a surge control valve in fluid communication with the main engine start conduit, the surge control valve responsive to valve position commands to move between a fully- closed position and a plurality of open positions; and
an APU control unit in operable communication with the APU and the surge control valve and configured to control the APU, the adjustable inlet guide vanes, and the surge control valve, the APU control unit adapted to receive a adjustable inlet guide vanes and surge control valve using first inlet guide vane control logic or second inlet guide vane control logic and first surge control valve control logic or second surge control valve control logic, respectively,
wherein:
adjustable inlet guide vanes are positioned based on [[a]] the demand signal,
when the second inlet guide vane control logic is used, the adjustable inlet guide vanes are positioned based on a demand schedule,
when the first surge control valve logic is used, the surge control valve can be commanded to repeatedly move to only [[a]] the fully-closed position and a fully- open position, and
when the second surge control valve logic is used, the surge control valve can be commanded to the fully-closed position only when maximum flow to the main engine starter motor is commanded, and the surge control valve can be commanded to a valve position between the fully-open position and a minimum open position;
the minimum open position is variable and is between the fully-closed position and the fully-open position; and
the APU control unit is configured, in response to the 
19. (Currently Amended): The aircraft engine system of claim 13, wherein the APU control unit is adapted to receive a mode control signal and is configured, upon receipt of the mode control signal, to control the adjustable inlet guide vanes and surge control valve using the second inlet guide vane control logic and the second surge control valve control logic, respectively.
Allowable Subject Matter
Claims 1, 5, 6, 13, 19 and 20 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Nesidill 2015/0167553.
The prior art neither teaches nor renders obvious when the second surge control valve logic is used, the surge control valve can be commanded to a valve position between the fully-open position and a minimum open position; the minimum open position is variable and is between the fully-closed position and the fully-open position; and the APU control unit is configured, in response to the flow demand signal, to determine the minimum open position in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741